— Appeal by the defendant from four judgments of the Supreme Court, Queens County (Finnegan, J.), all rendered April 4, 1988, convicting him of assault in the second degree (two counts), coercion in the first degree, attempted coercion in the first degree, and official misconduct, under Indictment No. 2183/85, assault in the second degree (two counts), attempted coercion in the first degree, criminal possession of the weapon in the fourth degree, and official misconduct, under Indictment No. 2184/85, assault in the second degree, criminal possession of a weapon in the fourth degree, and official misconduct, under Indictment No. 2187/85, and assault in the second degree under Indictment No. 2197/ 85, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Balletta, Eiber, Pizzuto and Santucci, JJ., concur.